El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
En el Registro de la Propiedad de San G-érmán se pre-sentó un mandamiento de embargo decretado por una corte municipal por $475 de principal más $75 para intereses y costas para asegurar la efectividad de la sentencia que se dictase en el pleito, pero el registrador se negó a anotar el embargo por entender que la corte municipal carece de ju-risdicción para decretarlo por exceder el embargo de $500 e hizo constar como defecto subsanable el no insertarse ni acompañarse por separado el documento que originó el embargo. Notificada la parte interesada de esa negativa el 8 de diciembre, presentó al día siguiente otra vez el manda-miento de embargo con una copia certificada de la demanda, de la que aparece que en ella se reclama el pago de $475, sus intereses legales desde su interposición y las costas, mas el registrador se negó el mismo día a convertir la ano-tación preventiva que babía tomado del embargo en ano-tación definitiva de él porque a su juicio la demanda con-firma, más bien que rechaza, la existencia del defecto insub-sanable que antes babía consignado, por lo que dos días después de la última negativa se radicó este recurso guber-nativo.
La sección 4 de la ley 10 de marzo de 1904 para reorga-nizar el sistema judicial (Gomp. 1148) dispone que los jue-ces municipales tendrán jurisdicción en todos los asuntos civiles que se promuevan en su distrito basta la cantidad de $500, intereses inclusives; y si alguna duda podía baber respecto a si parte de los $75 embargados para intereses y *202costas pudiera aumentar la cuantía realmente reclamada en la corte municipal a más de $500 por ser la suma total de la deuda e intereses lo que determina la jurisdicción de las cortes municipales, tal duda desaparece con la lectura de la demanda que motivó la orden de embargo en la que sólo se reclamó en ella el pago de $475, pues si bien se solicitaron también los intereses legales de esa cantidad desde la inter-posición de la demanda tales intereses no eran debidos al tiempo de ser ella presentada, por lo que la cantidad de $475 es la que debe regular la jurisdicción de la corte municipal para conocer del pleito y para expedir la orden de embargo, sin que el becbo de que se expidiera el embargo para asegurar más de $500 la prive de la jurisdicción que tiene en el asunto.
La demanda presentada al registrador también corrige el defecto subsanable consignado por él y por tanto la ano-tación preventiva que tomó por su negativa de anotación del embargo debió convertirla en anotación definitiva del mismo y así debe hacerlo.